Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pelak (2002/0177103) in view of Pelak (5,556,280)
Pelak ‘103 teaches with respect to claim 1, an assembly comprising an anchoring element 32/26 having an outer surface (see fig. 1 which shows an outer surface of the anchoring element, which includes the surface exposed) and a circumferential groove 40 in the outer surface, and a cap 38 for attachment of a dental prosthesis onto the anchoring element, the cap having rotation symmetry along an axial direction (see fig. 1), the cap having a conical end portion 39 and a projection that is directed radially inward and a constriction on the outer surface in a region of the projection (see annotated figure, such that the projection is radially inward with respect to the groove 42), the cap having an upper region, the surface of which is partially lined with resiliently elastic deformable material 41 only above the projection (see fig. 1, annotated figure below), the resiliently elastic deformable material forming a single piece matrix (the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Pelak ‘280 teaches an assembly comprising an anchoring element 66 having a circumferential groove (see fig. 3 such that the groove is enlarged portion of the neck 74) and a cap 90/124, the cap having a conical end portion 54 (see fig. 6 which shows cap 124 also having the conical end portion, col. 7, ll. 55-67) and a projection 94 that is directed radially inward (see figs. 3, 6 which also shows the projection), the cap having an upper region, the surface of which is lined completely with a resiliently elastic deformable material 68 above the projection (the projection being 94 such that the majority of the single piece matrix is above the projection, col. 6, ll. 40-45, see col. 6, ll. 4-5 and col. 7, ll. 22-27 and claim 12 regarding the resiliency of the single piece matrix, col. 7, ll. 55-67 regarding the single symmetrical cap) for retaining the element on the anchoring element (col. 5, ll. 45-50, claim 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Pelak ‘103 with the single piece matrix lining an upper region of a cap as discussed above in detail above as taught by Pelak ‘280 in order to provide a cushioning effect to dissipate the force under occlusal function to help avoid the problem of a totally rigid connection (see col. 7, ll. 90-34, claim 12 of Pelak ‘280). 
With respect to claim 3, Pelak ‘103 teaches the invention as substantially claimed and discussed above, however, does not specifically teach the matrix is made of plastic.
Pelak ‘280 teaches the assembly as discussed above in detail and further teaches the matrix is made of a plastic (col. 7, ll. 27-30). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Pelak ‘103 with the single piece matrix made of plastic as discussed above in detail above as taught by Pelak ‘280 in order to provide a cushioning effect to dissipate 
With respect to claim 5, Pelak ‘103 further teaches the outside of the cap is configured in the form of a bollard (see fig. 1, such that it is in the form of a short thick post as defined by bollard).
With respect to claim 7, Pelak ‘103 further teaches wherein the projection that is directed radially inward and the circumferential groove are adapted to a pull-off force with regard to their dimensions (see pars. 15, 19, abstract). It is noted that the prior art teaches the invention as claimed including the cap for providing a secure fit on an anchoring element and allowing for the removal of it from the anchoring element, therefore the projection is adapted to function as claimed with respect to the groove on the anchoring element). 
With respect to claim 8, Pelak ‘103 further teaches wherein the cap is produced from metal (par. 21).
With respect to claim 9, Pelak ‘103 further teaches wherein the anchoring element is part of an implant (see fig. 1).
Response to Arguments
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive. 
The applicant argues that Pelak ‘103 teaches an O-ring which cannot be equated to “an upper region, the surface of which is lined completely with resiliently elastic deformable material” as claimed. However, it is noted that Pelak ‘103 does teach, as discussed above, an upper region, the surface of which is partly lined with a resiliently 
The applicant further argues that the claimed invention forms a secure hold with the groove and the whole top region of the anchoring element above the groove and makes a holding force available with the hole head portion and the groove of the anchoring element and that one having ordinary skill in the art would have modified the sizes of the groove and/or O-ring in order to modify the holding force.  It is noted that the applicant does not claim any specific holding force or that the holding force being on the hold head. If is further noted that Pelak ‘103 has a holding force, as it functions as claimed, for retaining a prosthetic on an implant and further the prior art of Pelak ‘280 teaches the holding force along the entire head portion (see rejection above). In view of the response above, it is noted that the applicant’s arguments respect to the holding force are not persuasive and therefore, the rejection is maintained.    
The applicant argues that Pelak ‘280 shows a receptacle 90 that cannot be considered a cap because is it not rotationally symmetrical as now claimed. However, it is noted that the prior art of Pelak ‘103 teaches the cap being rotationally symmetrical. Further it is noted that Pelak ‘280 teaches the embodiment of figure 6 which is a single rotatably symmetrically cap.  
The applicant further argues that Pelak ‘280 does not shoe a projection directed radially inward and configured to interact with the circumferential outer groove on the anchoring element, however, it is noted that the prior art of Pelak ‘103 has been used to teach the limitation of the projection interacting with the outer groove as claimed, therefore, the applicant’s arguments are moot. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        1/13/2022